Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 1 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 2 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 3 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 4 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 5 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 6 of 7
Case 19-60183   Doc 5   Filed 01/30/19   Entered 01/30/19 15:37:08   Desc Main
                           Document      Page 7 of 7
